

115 HR 5170 IH: Federal Lands Infrastructure Partnership Act
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5170IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Mr. Westerman introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 54, United States Code, to reauthorize and reform the Land and Water Conservation
			 Fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Lands Infrastructure Partnership Act or the FLIP Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Reauthorization.
				Sec. 4. Fund amounts for State purposes.
				Sec. 5. Allocation of fund amounts for Federal purposes.
				Sec. 6. Contracts for acquisition of land and water.
				Sec. 7. Payment In-Lieu of Taxes Program.
				Sec. 8. Promotion offshore energy exploration, innovation, and education.
				Sec. 9. Definition.
				Sec. 10. Clerical amendments.
			
 3.ReauthorizationSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the language preceding paragraph (1), by striking September 30, 2018 and inserting September 30, 2022; and
 (2)in subsection (c)(1), by striking September 30, 2018 and inserting September 30, 2022. 4.Fund amounts for State purposes (a)AllocationSection 200305(a) of title 54, United States Code, is amended by striking The Secretary may provide financial assistance to the States from amounts available for State purposes. and inserting Of the overall amount appropriated from the Fund for a fiscal year, the Secretary shall make 25 percent available to the States for State purposes as provided in this section..
 (b)Apportionment among StatesSection 200305(b) of title 54, United States Code, is amended— (1)by striking paragraph (1) and inserting the following:
					
 (1)Twenty-five percent shall be apportioned equally among the States.;  (2)by striking paragraph (3);
 (3)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and (4)in paragraph (3), as redesignated by this subsection, by striking without regard to the 10 percent limitation to an individual State specified in this subsection.
 (c)State use of FundsSection 200305 of title 54, United States Code, is amended— (1)by redesignating subsections (c) through (k) as subsections (d) through (l), respectively; and
 (2)by inserting after subsection (b) the following:  (c)State use of fundsNot less than 30 percent of the amount allocated to a State under subsection (b) for each fiscal year shall be used by the State in one or more communities with a population of greater than 20,000 (based on data from the most recent Census Bureau American Community Survey).
						.
 (d)Conforming amendmentsSection 200305(k) of title 54, United States Code, is amended— (1)in paragraph (1), by striking subsection (e) and inserting subsection (f); and
 (2)in paragraph (3), by striking subsection (c) and inserting subsection (d). 5.Allocation of fund amounts for Federal purposes Title 54, United States Code, is amended—
 (1)in section 200304, by striking Not less than 40 percent of such appropriations shall be available for Federal purposes.; (2)in section 200306(a), by striking paragraphs (1) and (2) and inserting the following:
				
 (1)AllocationOf the overall amount appropriated from the Fund for a fiscal year, 50 percent shall be available for Federal purposes as provided in this section.
					(2)Use of funds
						(A)Use of funds for land acquisition
 (i)In generalSubject to the restrictions in clause (ii), of the amount appropriated and available under paragraph (1) for a fiscal year, the Secretary shall make available not less than 3.5 percent for acquisition of non-Federal land, water, or an interest in land or water by one or more of the following:
 (I)The National Park Service. (II)The United States Fish and Wildlife Service.
 (III)The Forest Service. (IV)The Bureau of Land Management.
								(ii)Restrictions
 (I)InholdingsThe Secretary shall not acquire a parcel of non-Federal land or water under this subparagraph unless such parcel is located within the exterior boundary of a unit of land administered by a Federal agency listed in subclauses (I) through (IV) of clause (i).
 (II)LocationThe Secretary may not acquire a parcel of non-Federal land or water under this subparagraph if such acquisition would result in more than 15 percent of the acreage acquired with funds allocated under this subparagraph for any fiscal year to be located west of the 100th meridian.
 (III)Public accessOf the amount appropriated and made available under this subparagraph for a fiscal year, the Secretary shall make available not less than 33 percent to acquire land, water, or an interest in land or water to secure or enhance public access for recreational hunting, recreational fishing, or recreational shooting to a unit of land administered by a Federal agency listed in subclauses (I) through (IV) of clause (i).
 (IV)Prohibition on use of condemnation or eminent domainThe Secretary may not use funds made available under this subparagraph to acquire land, water, or an interest in land or water through condemnation or an eminent domain proceeding.
								(B)Use of funds for deferred maintenance
 (i)In generalOf the amount appropriated and available under paragraph (1) for a fiscal year, the Secretary shall make available not less than 75 percent for deferred maintenance, critical infrastructure, visitor services, and clean-up efforts or a combination thereof, on Federal land or water managed by one or more of the following:
 (I)The National Park Service. (II)The United States Fish and Wildlife Service.
 (III)The Forest Service. (IV)The Bureau of Land Management.
								(ii)Use of funds for NGOs
 (I)In generalIn addition to the amount made available under clause (i), of the amount appropriated and available under paragraph (1) for a fiscal year, the Secretary shall make 3.5 percent available to nongovernmental organizations for the activities described in subclause (i).
 (II)Matching non-Federal fundsTo be eligible to receive funds under this clause, a nongovernmental organization shall provide non-Federal funds in an amount that is equal to or greater than the amount provided to that nongovernmental organization under this subparagraph.
 (C)Use of funds for Forest Legacy ProgramOf the amount appropriated and available under paragraph (1) for a fiscal year, the Secretary shall make available not more than 3.5 percent for the Forest Legacy Program established pursuant to section 7 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c), except that such amount may be used only—
 (i)to create or improve vehicular access, including for off-highway vehicles, or other access to National Forest System land, State forested land, or private forested land for recreational hunting, recreational fishing, recreational shooting, or other recreational purposes; or
 (ii)to protect from development forests where management activities occur consistent with a State-approved multiple-resource forest plan.
 (D)Use of funds for Cooperative Endangered Species Conservation FundOf the amount appropriated and available under paragraph (1) for a fiscal year, not more than 3.5 percent shall be deposited into the Cooperative Endangered Species Conservation Fund established pursuant to section 6(i) of the Endangered Species Act of 1973 (16 U.S.C. 1535(6)(i)).
 (E)Use of funds for American Battlefield Protection ProgramOf the amount appropriated and available under paragraph (1) for a fiscal year, not more than 3.5 percent shall be available for the American Battlefield Protection Program established pursuant to chapter 3801 of title 54, United States Code.; and
 (3)by adding at the end of the following:  (5)DefinitionsIn this section:
 (A)Deferred maintenanceThe term deferred maintenance means maintenance and repairs— (i)that were scheduled to be performed and were delayed; or
 (ii)without which the health and safety of the public or employees would be endangered or substantial financial losses would be incurred.
 (B)Recreational HuntingThe term recreational hunting means use of a firearm, bow, or other authorized means in the lawful— (i)pursuit, shooting, capture, collection, trapping, or killing of wildlife; or
 (ii)attempt to pursue, shoot, capture, collect, trap, or kill wildlife. (C)Recreational fishingThe term recreational fishing means the lawful—
 (i)pursuit, capture, collection, or killing of fish; or (ii)attempt to pursue, capture, collect, or kill fish.
 (D)Recreational shootingThe term recreational shooting means any form of sport, training, competition, or pastime, whether formal or informal, that involves the discharge of a rifle, handgun, or shotgun, or the use of a bow..
 6.Contracts for acquisition of land and waterSection 200308 of title 54, United States Code, is amended by striking $30,000,000 and inserting $2,000,000. 7.Payment In-Lieu of Taxes ProgramChapter 2003 of title 54, United States Code, is amended by adding at the end the following:
			
 200311.Allocation of Fund amounts to Payment In-Lieu of Taxes ProgramOf the overall amount appropriated from the Fund for a fiscal year, not less than 5 percent shall be available for the program under chapter 69 of title 31, United States Code (commonly known as the Payment In-Lieu of Taxes Program)..
		8.Promoting offshore energy exploration, innovation, and education
 Chapter 2003 of title 54, United States Code, is further amended by adding at the end the following:
			
				200312.Allocation of Fund amounts to promoting offshore energy exploration, innovation, and education
					(a)Allocation of funds available from Land and Water Conservation Fund
						(1)Minimum allocation fiscal years 2018 through 2024
 (A)In generalOf the overall amount appropriated from the Fund for fiscal years 2018 through 2024, not less than 15 percent shall be available for promoting offshore energy exploration, innovation, and education as provided for in this paragraph.
 (B)Use of fundsOf the funds made available under this paragraph for fiscal years 2018 through 2024— (i)twenty-five percent shall be made available to establish and maintain the pilot program to improve Federal permit coordination on the outer Continental Shelf under subsection (b);
 (ii)ten percent shall be made available to establish and maintain an offshore energy innovation hub under subsection (c); and
 (iii)sixty-five percent shall be made available to award offshore energy education grants to institutions of higher education under subsection (d).
								(2)Minimum allocation fiscal year 2025 and subsequent fiscal years
 (A)Positive determinationIf the Secretary determines under paragraph (9) that the pilot program is effective, then of the overall amount appropriated from the Fund for fiscal year 2025 and subsequent fiscal years, not less than 15 percent shall be available for promoting offshore energy exploration, innovation, and education in the same manner as the funds made available under paragraph (1).
							(B)Negative determination
 (i)In generalIf the Secretary determines under paragraph (9) that the pilot program is not effective, then of the overall amount appropriated from the Fund for fiscal year 2025 and subsequent fiscal years, not less than 15 percent shall be available for promoting offshore energy exploration, innovation, and education as provided for in this paragraph.
 (ii)Use of fundsOf the funds made available under this section for fiscal year 2025 and subsequent fiscal years— (I)thirty-five percent shall be made available to establish and maintain an offshore energy innovation hub under subsection (c); and
 (II)sixty-five percent shall be made available to award offshore energy education grants to institutions of higher education under subsection (d).
									(b)Pilot program To improve Federal permit coordination on the outer Continental Shelf
 (1)Establishment of pilot programThe Secretary shall carry out a Federal energy permit streamlining pilot program for the outer Continental Shelf (referred to in this subsection as the OCS Pilot Program).
 (2)PurposeThe purpose of the OSC Pilot Program is to collocate appropriate staff from the Bureau of Ocean Energy Management, the Bureau of Safety and Environmental Enforcement, the Coast Guard, and the National Marine Fisheries Service in the pilot offices established in paragraph (3) for the purpose of streamline Federal permitting of energy activities on the outer Continental Shelf of the United States, including streamlining permitting for—
 (A)geophysical surveying, including magnetic, gravity, seismic, or other systems; (B)oil and natural gas exploration, development, and production; and
 (C)offshore renewable energy projects, including wind and tidal power generation. (3)Memorandum of understanding (A)In generalThe Secretary shall seek to establish a memorandum of understanding to streamline Federal permitting of energy activities on the outer Continental Shelf and to coordinate relevant activities across Federal agencies with—
 (i)the Director of the Bureau of Ocean Energy Management; (ii)the Director of the Bureau of Safety and Environmental Enforcement;
 (iii)the Secretary of Commerce; and (iv)the Secretary of Homeland Security.
 (B)State participationThe Secretary may request the Governors of Alaska, Texas, Louisiana, Mississippi, Alabama, Virginia, North Carolina, South Carolina, and Georgia to be signatories to the memorandum of understanding.
 (4)Establishment of pilot officesNot later than 120 days after the date of the enactment of this subsection, the Secretary shall establish the pilot offices referred to in paragraph (2) in the following locations:
 (A)Anchorage, Alaska. (B)Metairie, Louisiana.
 (C)Virginia Beach, Virginia. (D)Any other location, as determined by the Secretary.
							(5)Assignment of qualified staff
 (A)In generalEach Federal agency listed in paragraph (3)(A) shall assign to each of the pilot offices established under paragraph (4) relevant staff from such agency who have expertise in the regulatory issues relating to the office in which the employee is employed, including, as applicable, particular expertise in—
 (i)consultations and the preparation of biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536), including with respect to seismic permitting;
 (ii)consistency reviews under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.); (iii)plan approvals and permits under the Outer Continental Shelf Lands Act (33 U.S.C. 1331 et seq.);
 (iv)implementation and enforcement of section 328 of the Clean Air Act (42 U.S.C. 7627); and (v)compliance with section 102(2)(C) the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (B)DutiesEach employee assigned under subparagraph (A) shall— (i)not later than 90 days after the date of assignment, report to the pilot office established under paragraph (4) to which the employee is assigned; and
 (ii)be dedicated to and responsible for all outer Continental Shelf energy-related activities administered by that pilot office for all issues relating to the jurisdiction of the home office or agency that assigned the employee.
 (6)Additional personnelThe Secretary shall assign to each pilot office identified in paragraph (4) any additional personnel that are necessary to ensure the effective implementation of the OCS Pilot Program.
						(7)Use of fees collected by pilot offices
 (A)In generalThe Secretary shall ensure that all fees collected by a pilot office in association with activities related to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) listed under subparagraphs (A) through (C) of paragraph (2) are made available to that office.
 (B)Prohibition on new or increased feesThe Secretary may not establish any new fee or increase any existing fee for any activities conducted by a pilot office.
 (8)Savings provisionNothing in this subsection affects— (A)the operation of any other Federal or State law;
 (B)any delegation of authority made by the head of a Federal agency whose employees are participating in the OCS Pilot Program; or
 (C)the existing memorandum of agreement between the Department of the Interior and the Department of Defense on Mutual Concerns on the Outer Continental Shelf signed on July 20, 1983, or any revision or replacement for that agreement that is agreed to by the Secretary of Defense and the Secretary of the Interior after that date.
 (9)Determination of effectiveness of pilot programNot later than January 1, 2024, the Secretary shall make a determination on if the pilot program is effective and submit the results of such determination to Congress.
						(c)Offshore Energy Innovation Hub
 (1)EstablishmentNot later than 180 days after the date of the enactment of this section, the Secretary shall establish an Offshore Energy Innovation Hub.
 (2)PurposeThe purpose of the Offshore Energy Innovation Hub shall be to— (A)foster collaboration among Federal, academic, and industry stakeholders on innovations directly related to energy production on the outer Continental Shelf; and
 (B)study, develop, and maintain the following areas of focus: (i)Safety technologiesMaterials and equipment that improve upon existing well control systems or containment systems (or both).
 (ii)Reservoir characterizationPredicting and monitoring the production behavior of complex reservoirs on the outer Continental Shelf.
 (iii)Extended system architectureSubsea systems, power distribution, and data communications that improve recovery and extend production reach.
 (iv)High pressure and high temperature completion systemsMaterials and equipment to reliably produce ultra-deepwater resources in corrosive environments. (v)Meteorological and oceanic forecastingSystems to predict both atmospheric and below-surface environments and engineering response.
 (vi)Arctic environmentsExploration and production systems and techniques for ice conditions, including ice management and extended season development.
 (3)LocationThe Secretary shall establish the Offshore Energy Innovation Hub at a location that is in proximity to existing outer Continental Shelf oil and gas development to ensure opportunities to test and apply innovative technologies and research in the field.
						(d)Offshore energy education grants to institutions of higher education
						(1)In general
 (A)Award of grantsIn order to expand opportunities related to offshore energy development, the Secretary of the Interior shall use amounts available under subsection (a)(2)(C) to award offshore energy innovation grants in accordance with this subsection to institutions of higher education selected under paragraph (2).
 (B)Administrative costsThe Secretary may use not more than 5 percent of the amounts available under subsection (a)(2)(C) to administer this subsection.
							(2)Selection of institutions
 (A)In generalThe Secretary shall select 20 institutions of higher education to receive grants under this subsection, of those institutions of higher education that are—
 (i)nominated under subparagraph (B); and (ii)determined by the Secretary to have issued the greatest number of undergraduate and graduate degrees in one or more of the academic fields included in the list prepared under paragraph (5).
								(B)Nomination of institutions
 (i)In generalNot later than 180 days after the date of the enactment of this section, and every 3 years thereafter, the Governor of each State may nominate for grants under this subsection—
 (I)up to 4 institutions of higher education located in the State, of which at least one shall be a minority-serving institution, if applicable; and
 (II)at least 1 vocational institution located in the State. (ii)PreferenceIn making nominations under clause (i), each Governor shall give preference to institutions of higher education and vocational institutions that demonstrate a vigorous rate of admissions of veterans of the Armed Forces of the United States.
								(3)Grants terms
 (A)Award and availability of fundsGrants shall be awarded under this subsection on an annual basis and grant funds shall remain available for use until expended.
 (B)UseOf the funds awarded to each grantee each fiscal year— (i)no less than half shall be made available in the form of scholarships or tuition assistance to incoming students in the academic fields included in the list submitted under paragraph (5); and
 (ii)the remainder shall be used to promote science, technology, engineering, and mathematics curriculum development and other related projects that will advance energy and mineral exploration and production on the Outer Continental Shelf of the United States.
 (4)Fellowship and Internship OpportunitiesThe Secretary shall establish fellowship and internship opportunities in the Department of the Interior for students in academic fields included in the list submitted under paragraph (5) to address future workforce needs of the Department.
 (5)List of academic fieldsThe Secretary shall conduct a survey of current outer Continental Shelf leaseholders to prepare a list of science, technology, engineering, and math-related academic fields that address current and future workforce needs for offshore energy-related activities. The Secretary may periodically update this list through subsequent surveys of such leaseholders to better adapt to changing workforce needs.
 (6)DefinitionsIn this subsection: (A)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (B)Minority-serving institutionThe term minority-serving institution means any public or not-for-profit institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q).
 (C)Vocational institutionThe term vocational institution means a postsecondary vocational institution, as that term is defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))..
 9.DefinitionSection 200301 of title 54, United States Code, is amended by adding at the end the following:  (3)Outer Continental ShelfThe term outer Continental Shelf has the same meaning given such term in section 2(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)..
 10.Clerical amendmentsThe table of sections for chapter 2003 of title 54, United States Code, is amended by inserting after the item relating to section 200310 the following:
			
				
					200311. Allocation of Fund amounts to Payment In-Lieu of Taxes Program.
					200312. Allocation of Fund amounts to promoting offshore energy exploration, innovation, and
			 education.
				.
		